Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on May 17, 2022 for patent application 16/918,198 filed on July 1, 2020.
 

Claims 1-6, 9-15 and 17-19 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9, 11 and 17 claim “the size of the minimum unit is set to balance between minimizing overhead during the transcoding of the respective split unit files and optimizing completion time of the transcoding of the respective split unit files,” or something similar. However, it is unclear from the claim language what exactly such a balance would be, which makes it impossible for one of ordinary skill in the art to know when the conditions for such a balance would be met, and thus impossible to know what the metes and bounds of the claim are. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub. No.: US 2018/0213243) in view of Al Adham et al. (Pub. No.: US 2009/0094652) and Park et al. (Pub. No.: US 2020/0322659).
Regarding claim 1, Liu discloses a method performed by a client device (Fig. 1, element 110, paras. [0025]-[0027]), the method comprising: in response to a selection of a media file through a messenger implemented via the client device (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0072]. A user can upload multimedia from client device 110 to social messaging system 130; any interface which allows for such a request can be seen as a messenger, as it allows for the sending of messages.), splitting, by the client device, the media file into split unit files (para. [0026]), transcoding, by the client device, the split unit files, respectively (Fig. 5, element 550, para. [0063]; see also para. [0017]), and uploading, by the client device, the transcoded split unit files, respectively, to a server associated with the messenger (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0017]). It could be argued that Liu does not explicitly disclose wherein the transcoding and the uploading are performed by the client device so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. However, in analogous art, Al Adham discloses “receiving a video transcoder from the video server, wherein the video transcoder transcodes video into a format appropriate for the video server, and transcoding a first portion of the video file using the video transcoder to form a transcoded first portion of the video file. In various embodiments, while transcoding a second portion of the video file to form a transcoded second portion of the video file, uploading the transcoded first portion of the video file to the video server (paras. [0021]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to allow for the transcoding and the uploading to be performed so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. This would have produced predictable and desirable results, in that it would reduce uploading time by running processes in parallel.
The combination of Liu and Al Adham does not disclose splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. However, in analogous art, Park discloses that “[t]he splitter & merger 420 may split the original image 501 by using the determined length as a split unit. As another example, the splitter & merger 420 may basically split the original image 501 based on a GOP unit by using the split unit of the length determined through experimentation as a minimum unit and, if the GOP unit is less than the minimum unit, may split the original image 501 based on not the GOP unit but the minimum unit that is determined through the experiment (para. [0061]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Al Adham to allow for splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. This would have produced predictable and desirable results, in that it would allow for maintaining a relatively small data set size, while still allowing for GOP to be kept together, which could improve the performance of the system.
Regarding claim 2, the combination of Liu, Al Adham and Park discloses the method of claim 1, and further discloses wherein the uploading comprises uploading the transcoded split unit files in a stream format through a streaming scheme (Liu, paras. [0026] and [0083]; Al Adham, para. [0036]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Liu, Al Adham and Park discloses the method of claim 1, and further discloses wherein the transcoding comprises storing the transcoded split unit files in a file format, and the uploading comprises uploading the transcoded split unit files in the file format (Liu, para. [0089]; Al Adham, para. [0016]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 4, the combination of Liu, Al Adham and Park discloses the method of claim 3, and further discloses wherein the storing comprises storing the transcoded split unit files in a self-playable format (Al Adham, para. [0032]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 5, the combination of Liu, Al Adham and Park discloses the method of claim 1, and further discloses wherein the client device comprises a single transcoder and a single uploader, and is configured to concurrently perform the transcoding of the split unit file that has not yet been transcoded through the transcoder and the uploading of the transcoded split unit file through the uploader (Liu, Fig. 5, element 550, para. [0063]; see also para. [0017]; Al Adham, paras. [0021]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 6, the combination of Liu, Al Adham and Park discloses the method of claim 1, and further discloses wherein the client device comprises a plurality of transcoders and a plurality of uploaders, and is configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders (Liu, Fig. 5, element 550, para. [0063]; see also para. [0017]; Al Adham, paras. [0021]. Examiner takes Official Notice that it was notoriously well-known to have a plurality of transcoders and a plurality of uploaders in a processor, and thus there could obviously be a plurality of transcoders and a plurality of uploaders. This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, Liu discloses a method performed by a client device (Fig. 1, element 110, paras. [0025]-[0027]), the method comprising: in response to a selection, by a user of a messenger implemented via the client device, of a media file through the messenger (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0072]. A user can upload multimedia from client device 110 to social messaging system 130; any interface which allows for such a request can be seen as a messenger, as it allows for the sending of messages.), splitting, by the client device, the media file into a plurality of split unit files (para. [0026]), transcoding, by the client device, a first split unit file of the plurality of split unit files (Fig. 5, element 550, para. [0063]; see also para. [0017]), uploading, by the client device, the transcoded first split unit file to a server associated with the messenger (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0017]). It could be argued that Liu does not explicitly disclose transcoding, by the client device, a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading, by the client device, the transcoded second split unit file to the server. However, in analogous art, Al Adham discloses “receiving a video transcoder from the video server, wherein the video transcoder transcodes video into a format appropriate for the video server, and transcoding a first portion of the video file using the video transcoder to form a transcoded first portion of the video file. In various embodiments, while transcoding a second portion of the video file to form a transcoded second portion of the video file, uploading the transcoded first portion of the video file to the video server (paras. [0021]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to allow for transcoding, by the client device, a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading, by the client device, the transcoded second split unit file to the server. This would have produced predictable and desirable results, in that it would reduce uploading time by running processes in parallel.
The combination of Liu and Al Adham does not disclose splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. However, in analogous art, Park discloses that “[t]he splitter & merger 420 may split the original image 501 by using the determined length as a split unit. As another example, the splitter & merger 420 may basically split the original image 501 based on a GOP unit by using the split unit of the length determined through experimentation as a minimum unit and, if the GOP unit is less than the minimum unit, may split the original image 501 based on not the GOP unit but the minimum unit that is determined through the experiment (para. [0061]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Al Adham to allow for splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. This would have produced predictable and desirable results, in that it would allow for maintaining a relatively small data set size, while still allowing for GOP to be kept together, which could improve the performance of the system.
Regarding claim 10, the combination of Liu, Al Adham and Park discloses a non-transitory computer-readable record medium storing program instructions that, when executed by a processor included in a client device, cause the client device to perform the method of claim 1 (See the rejection of claim 1, above.).
Regarding claim 11, Liu discloses a client device (Fig. 1, element 110, paras. [0025]-[0027]) comprising: a memory storing computer-readable instructions (Fig. 9, element 930, para. [0095]); and  at least one processor (Fig. 9, element 910, para. [0094]) configured to execute the computer-readable instructions to perform: in response to a selection of a media file through a messenger implemented via the client device (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0072]. A user can upload multimedia from client device 110 to social messaging system 130; any interface which allows for such a request can be seen as a messenger, as it allows for the sending of messages.), splitting, by the client device, the media file into split unit files (para. [0026]), transcoding, by the client device, the split unit files, respectively (Fig. 5, element 550, para. [0063]; see also para. [0017]), and uploading, by the client device, the transcoded split unit files, respectively, to a server associated with the messenger (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0017]). It could be argued that Liu does not explicitly disclose wherein the transcoding and the uploading are performed by the client device so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. However, in analogous art, Al Adham discloses “receiving a video transcoder from the video server, wherein the video transcoder transcodes video into a format appropriate for the video server, and transcoding a first portion of the video file using the video transcoder to form a transcoded first portion of the video file. In various embodiments, while transcoding a second portion of the video file to form a transcoded second portion of the video file, uploading the transcoded first portion of the video file to the video server (paras. [0021]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to allow for the transcoding and the uploading to be performed by the client device so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. This would have produced predictable and desirable results, in that it would reduce uploading time by running processes in parallel.
The combination of Liu and Al Adham does not disclose splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. However, in analogous art, Park discloses that “[t]he splitter & merger 420 may split the original image 501 by using the determined length as a split unit. As another example, the splitter & merger 420 may basically split the original image 501 based on a GOP unit by using the split unit of the length determined through experimentation as a minimum unit and, if the GOP unit is less than the minimum unit, may split the original image 501 based on not the GOP unit but the minimum unit that is determined through the experiment (para. [0061]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Al Adham to allow for splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. This would have produced predictable and desirable results, in that it would allow for maintaining a relatively small data set size, while still allowing for GOP to be kept together, which could improve the performance of the system.
Regarding claim 12, the combination of Liu, Al Adham and Park discloses the computer system of claim 11, and further discloses wherein the uploading uploads the transcoded split unit files in a stream format through a streaming scheme (Liu, paras. [0026] and [0083]; Al Adham, para. [0036]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 13, the combination of Liu, Al Adham and Park discloses the computer system of claim 11, and further discloses wherein the transcoding stores the transcoded split unit files in a file format, and the uploading uploads the transcoded split unit files in the file format (Liu, para. [0089]; Al Adham, para. [0016]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 14, the combination of Liu, Al Adham and Park discloses the computer system of claim 11, and further discloses wherein the at least one processor comprises a single transcoder and a single uploader, and is configured to concurrently perform the transcoding of the split unit file that has not yet been transcoded through the transcoder and the uploading of the transcoded split unit file through the uploader (Liu, Fig. 5, element 550, para. [0063]; see also para. [0017]; Al Adham, paras. [0021]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 15, the combination of Liu, Al Adham and Park discloses the computer system of claim 11, and further discloses wherein the at least one processor comprises a plurality of transcoders and a plurality of uploaders, and is configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders (Liu, Fig. 5, element 550, para. [0063]; see also para. [0017]; Al Adham, paras. [0021]. Examiner takes Official Notice that it was notoriously well-known to have a plurality of transcoders and a plurality of uploaders in a processor, and thus there could obviously be a plurality of transcoders and a plurality of uploaders. This claim is rejected on the same grounds as claim 1.).
Regarding claim 17, Liu discloses a client device (Fig. 1, element 110, paras. [0025]-[0027]), comprising: a memory storing computer-readable instructions (Fig. 9, element 930, para. [0095]); and at least one processor (Fig. 9, element 910, para. [0094]) configured to execute the computer-readable instructions to perform: in response to a selection of a media file through a messenger implemented via the client device (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0072]. A user can upload multimedia from client device 110 to social messaging system 130; any interface which allows for such a request can be seen as a messenger, as it allows for the sending of messages.), splitting, by the client device, the media file into a plurality of split unit files (para. [0026]), transcoding, by the client device, a first split unit file of the plurality of split unit files (Fig. 5, element 550, para. [0063]; see also para. [0017]), uploading, by the client device, the transcoded first split unit file to a server associated with the messenger (Fig. 1, elements 160 and 130, paras. [0023]-[0032] and [0017]). It could be argued that Liu does not explicitly disclose transcoding, by the client device, a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading, by the client device, the transcoded second split unit file to the server. However, in analogous art, Al Adham discloses “receiving a video transcoder from the video server, wherein the video transcoder transcodes video into a format appropriate for the video server, and transcoding a first portion of the video file using the video transcoder to form a transcoded first portion of the video file. In various embodiments, while transcoding a second portion of the video file to form a transcoded second portion of the video file, uploading the transcoded first portion of the video file to the video server (paras. [0021]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to allow for transcoding, by the client device, a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading, by the client device, the transcoded second split unit file to the server. This would have produced predictable and desirable results, in that it would reduce uploading time by running processes in parallel.
The combination of Liu and Al Adham does not disclose splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. However, in analogous art, Park discloses that “[t]he splitter & merger 420 may split the original image 501 by using the determined length as a split unit. As another example, the splitter & merger 420 may basically split the original image 501 based on a GOP unit by using the split unit of the length determined through experimentation as a minimum unit and, if the GOP unit is less than the minimum unit, may split the original image 501 based on not the GOP unit but the minimum unit that is determined through the experiment (para. [0061]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Al Adham to allow for splitting the media file into split unit files having a size corresponding to a size of a group of pictures (GOP) unit based on a key frame when the size of the GOP unit is greater than a size of a minimum unit, and having a size corresponding to the size of the minimum unit when the size of the GOP unit is less than the size of the minimum unit. This would have produced predictable and desirable results, in that it would allow for maintaining a relatively small data set size, while still allowing for GOP to be kept together, which could improve the performance of the system.
Regarding claim 18, the combination of Liu, Al Adham and Park discloses the method of claim 1, and further discloses wherein the transcoding comprises sequentially transcoding each of the split unit files, and the uploading comprises sequentially uploading a transcoded split unit file corresponding to said each of the split unit files, and when transcoding of a first split unit file among the split unit files is complete, transcoding of a second split unit file next to the first split unit file among the split unit files is started, and, concurrently with the transcoding of the second split unit file, a transcoded split unit file corresponding to the first split unit file is uploaded to the server (Al Adham, paras. [0021]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 19, the combination of Liu, Al Adham and Park discloses the method of claim 9, and further discloses wherein the transcoded first split unit file is written in a buffer and the transcoded first split unit file written in the buffer is uploaded to the server, so that the uploading of a transcoded first split unit file at least partially overlaps with the transcoding of the second split unit file (Al Adham, paras. [0021]. This claim is rejected on the same grounds as claim 1.).


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub. No.: US 2018/0213243) in view of Al Adham et al. (Pub. No.: US 2009/0094652) and Park et al. (Pub. No.: US 2020/0322659), and further in view of Lim et al. (Pub. No.: US 2017/0093954).
Regarding claim 6, the combination of Liu, Al Adham and Park discloses the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the client device comprises a plurality of transcoders and a plurality of uploaders, and is configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders. However, in analogous art, Lim discloses that a plurality of chunks of content can be uploading in parallel, utilizing a plurality of uploaders and a plurality of transcoders (Fig. 1, paras. [0020]-[0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu, Al Adham and Park to allow for the at least one processor to comprise a plurality of transcoders and a plurality of uploaders, and be configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders. This would have produced predictable and desirable results, in that it would allow for faster uploading and transcoding by using more components and a larger amount of processing power.
Regarding claim 15, the combination of Liu, Al Adham and Park discloses the computer system of claim 11, but it could be argued that the combination does not explicitly disclose wherein the at least one processor comprises a plurality of transcoders and a plurality of uploaders, and is configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders. However, in analogous art, Lim discloses that a plurality of chunks of content can be uploading in parallel, utilizing a plurality of uploaders and a plurality of transcoders (Fig. 1, paras. [0020]-[0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu, Al Adham and Park to allow for the at least one processor to comprise a plurality of transcoders and a plurality of uploaders, and be configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders. This would have produced predictable and desirable results, in that it would allow for faster uploading and transcoding by using more components and a larger amount of processing power.


Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are moot in view of the new grounds of rejection in view of Park, as well as the new 35 USC § 112 rejection. However, Examiner will respond to Applicant’s arguments on page 10 regarding the use of Official Notice.
Regarding Applicant’s arguments on page 10:
The Applicant rebuts the taking of Official Notice in the Office Action. More specifically, in the Office Action, the Examiner takes Official Notice that "it was notoriously well-known to have a plurality of transcoders and a plurality of uploaders in a processor, and thus there could obviously be a plurality of transcoders and a plurality of uploaders". The Applicant rebuts this taking of Official Notice, as the Applicant cannot find such disclosure in any of the prior art of record. Instead, the Applicant requests that the Examiner provide a reference disclosing a plurality of transcoders and a plurality of uploaders configured as specifically recited in the claims. Moreover, as the same Official Notice was rebutted in previous Office Actions, and the Examiner has not provided any prior art reference which discloses such features, the Applicant believes that such further delay in providing an appropriate prior art reference is further evidence that such disclosure is not common knowledge in the art.



Examiner’s response:
Although Applicant still has not properly traversed the finding in the Official Notice, Examiner did provide a prior art reference which discloses such features in the previous, and current, Office Actions; the Lim reference.
Referring to MPEP 2144.03, Section C: If Applicant Traverses a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence. 
The MPEP states: 
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate [emphasis added].”
As Applicant did not state why the noticed fact is not considered to be common knowledge or well-known in the art, in either the previous arguments of December 9, 2021 or the current arguments, Applicant did not adequately traverse the official notice. If Applicant can adequately traverse the Official Notice by specifically pointing out why the noticed fact is not considered to be common knowledge or well-known in the art, then Examiner will remove the Official Notice rejection. 
Stating that “as the same Official Notice was rebutted in previous Office Actions, and the Examiner has not provided any prior art reference which discloses such features, the Applicant believes that such further delay in providing an appropriate prior art reference is further evidence that such disclosure is not common knowledge in the art” does not make sense, as “further evidence” suggests some other evidence, and Applicant has not provided any evidence that such disclosure is not common knowledge in the art. 
Any “delay” in Examiner providing a prior art reference would be based on the fact that Applicant continues to not adequately traverse the use of Official Notice. Until such a traversal is received, no additional prior art is required, as the Official Notice remains valid. However, as noted above, Examiner did provide a prior art reference which discloses such features in the previous, and current, Office Actions. However, Examiner continues to give a rejection using Official Notice, as well as a rejection using art, because Applicant has not adequately traversed the use of Official Notice.


Conclusion
Claims 1-6, 9-15 and 17-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 16, 2022